Citation Nr: 0734538	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date than February 7, 
1994 for the grant of service connection for rheumatic heart 
disease. 

2.  Entitlement to an earlier effective date than February 7, 
1994 for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The February 2001 rating 
decision granted service connection for rheumatic heart 
disease, and assigned an effective date of August 16, 1995 
for service connection; the veteran's notice of disagreement 
with the effective date assigned for service connection was 
received in March 2001; the RO issued a statement of the case 
in June 2001 addressing the effective date issue; and in 
November 2001, the veteran perfected an appeal on the issue 
of earlier effective date for service connection for 
rheumatic heart disease by entering a substantive appeal (on 
a VA Form 9).  A subsequent rating decision in August 2004 
granted an earlier effective date of February 7, 1994 for 
service connection for rheumatic heart disease.  The August 
2004 rating decision also granted a TDIU, and assigned an 
effective date of February 7, 1994 for the TDIU.  

The veteran testified before a Veterans Law Judge at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript the hearing was rescheduled.  In 
August 2007, the veteran appeared at the RO and testified at 
a video conference personal hearing before the undersigned 
Veterans Law Judge in Washington, DC.  A transcript of that 
hearing has been added to the record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for rheumatic 
heart disease was denied in a June 1, 1971 Board decision. 

2.  The veteran's claim to reopen service connection for 
rheumatic heart disease was received by VA on February 7, 
1994; in a February 2001 rating decision, service connection 
was granted for rheumatic heart disease; in an August 2004 
rating decision, an effective date of February 7, 1994 was 
assigned for service connection for rheumatic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for the grant of 
service connection for rheumatic heart disease earlier than 
February 7, 1994, the date the veteran applied to reopen his 
claim for service connection, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.400 (2007).

2.  The criteria for an effective date for the grant of TDIU 
earlier than February 7, 1994 have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify a claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters to the veteran dated in December 2002 and March 
2006, VA specifically notified the veteran of the evidence 
needed to establish an earlier effective date for service 
connection for rheumatic heart disease and TDIU.  VA General 
Counsel has interpreted that the notice and duty to assist 
requirements are not applicable to a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
In this case, by law, there is no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection or TDIU because, 
by law, the effective date can be no earlier than the date of 
receipt of the claim to reopen or the effective date of a 
service-connected disability (for TDIU purposes).  See Dela 
Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002).  

Earlier Effective Date for Service Connection and TDIU

In this case, a February 2001 rating decision granted service 
connection for rheumatic heart disease, and assigned an 
effective date of August 16, 1995 for service connection; the 
veteran's notice of disagreement with the effective date 
assigned for service connection was received in March 2001; 
the RO issued a statement of the case in June 2001 addressing 
the effective date issue; and, in November 2001, the veteran 
perfected an appeal on the issue of earlier effective date 
for service connection for rheumatic heart disease by 
entering a substantive appeal (on a VA Form 9).  A subsequent 
rating decision in August 2004 granted an earlier effective 
date of February 7, 1994 for service connection for rheumatic 
heart disease.  The August 2004 rating decision also granted 
a TDIU, and made the TDIU effective from February 7, 1994, 
the first date from which the veteran had a service-connected 
disability.  

The veteran contends that an effective date of 1954, when he 
separated from service, should be assigned for the grant of 
service connection for rheumatic heart disease because his 
heart disease began in service in July 1953.  In another 
statement, the veteran contends that the effective date for 
service connection for rheumatic heart disease and TDIU 
should be September 1978 because that is the date he had a 
heart operation.  At the August 2007 personal hearing, the 
veteran testified that his heart problem was first addressed 
or recognized in service in July 1953; he saw a doctor about 
the heart problem in January 1954; and he was discharged from 
service for his heart problem, which at that time was 
indicated to be a heart murmur.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)).

In this case, the veteran's claim for service connection for 
rheumatic heart disease was denied in a June 1, 1971 Board 
decision, which was final when issued.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006). 

The veteran's claim to reopen service connection for 
rheumatic heart disease was subsequently received at VA on 
February 7, 1994.  Following other rating decisions, the 
August 2004 rating decision during the appeal granted an 
effective date for service connection for rheumatic heart 
disease of February 7, 1994, the date of receipt of claim to 
reopen.  The August 2004 rating decision also granted a TDIU, 
and assigned the effective of February 7, 1994, the effective 
date for the service-connected disability of rheumatic heart 
disease that renders the veteran unemployable.  There were no 
service-connected disabilities in effect prior to February 7, 
1994.  

Because the veteran's claim to reopen service connection for 
rheumatic heart disease was not received until February 7, 
1994, the proper effective date for the reopened claim was 
the date of receipt of the claim to reopen, February 7, 1994.  
Because the veteran did not have any service-connected 
disabilities in effect prior to February 7, 1994, there is no 
basis for an earlier effective date than February 7, 1994 for 
a TDIU.  

The Board has considered the veteran's contentions, 
statements, and personal hearing testimony urging effective 
dates for service connection and TDIU to 1954 or 1978; 
however, because of the prior final Board decision in 1971, 
regardless of the evidence of onset of the heart disease or 
other considerations urged by the veteran, the law and 
regulation governing effective dates for reopened claims is 
controlling in this case.  For these reasons, the Board finds 
that effective dates for the grant of service connection for 
rheumatic heart disease and a TDIU earlier than on February 
7, 1994 are not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

An earlier effective date than February 7, 1994 for the grant 
of service connection for rheumatic heart disease is denied.

An earlier effective date than February 7, 1994 for the grant 
of a TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


